DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on November 29, 2021.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 filed on November 29, 2021 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: processing, by a first payment service provider device, a payment request received from a mobile user device and associated with a use of a first funding instrument for a payment, the first funding instrument linked to a first mobile payment application installed on the mobile user device and from which the payment request was received; receiving, by the first payment service provider device, a payment request failed message indicating that the first funding instrument cannot be used for the payment request; in response to receiving the payment request failed message indicating that the first funding instrument cannot be used for the payment request, automatically fetching metadata from a smart contract recorded in a blockchain and associated with a second mobile payment application installed on the mobile user device, wherein the smart contract comprises a computer protocol that defines a logic for digitally facilitating a passive retrieval of a second funding instrument for use in the payment request; based on the metadata, identifying a token identifier corresponding to the second 
Claim 8 recites “A method, comprising: receiving, by a first service provider, a first request for payment for a transaction conducted via a mobile computing device associated with a user having an account with the first service provider, 
Managing the use of multiple digital tokens to conduct a transaction over a network is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that a second payment instrument can be used when a first payment instrument fails.
US Patent Application Publication No. 2004/0215560 (“Amalraj”) discloses the integrated payment system and method. Amalraj teaches processing, by a first payment service provider device, a payment request received from a mobile user device and associated with a use of a first funding instrument for a payment, the first funding instrument linked to a first mobile payment application installed on the mobile user device and from which the payment request was received, and receiving, by the first payment service provider device, a payment request failed message associated with the payment request;.
US Patent Application Publication No. 2015/0199670 (“Dheer”) discloses the systems and methods for performing 
US Patent Application Publication No. 2007/0267479 (“Nix”) discloses the systems and methods for implementing parking transactions and other financial transactions. Nix teaches automatically fetching metadata associated with a second mobile payment application installed on the mobile user device in response to receiving the payment request failed message, identifying a token identifier corresponding to a second funding instrument that is linked to the second mobile payment application but not linked to the first mobile payment application based on the metadata, and retrieving, by the first payment service provider device and from a storage device 
International Patent Application Publication No. WO 2018/175246 A1 (“Voldman”) discloses the apparatus and method for payment authorization and authentication based tokenization. Voldman teaches sending a first tokenized communication including a first amount for the transaction through a computer network to a first entity associated with the first funding instrument, and sending a second tokenized communication including a second request for payment of the transaction using the second funding instrument and a second amount through a computer network to a second entity associated with the second funding instrument in response to the receiving the notification from the first entity that the first request has been declined and the retrieving the second funding instrument. 
The cited references, alone or in combination, do not teach the specific combinations of the system and method for conducting electronic transactions over computer networks by managing the use of digital tokens and metadata as recited in the claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685